Case 2:19-cv-01963-MCS-PLA Document 173-3 Filed 11/06/20 Page 1 of 6 Page ID
                                 #:6945




     EXHIBIT 2
     Case 2:19-cv-01963-MCS-PLA Document 173-3 Filed 11/06/20 Page 2 of 6 Page ID
                                      #:6946


 1      COZEN O’CONNOR
        Valerie D. Rojas, State Bar No. 180041
 2      vrojas@cozen.com
        Angel Marti, III, State Bar No. 305300
 3      amarti@cozen.com
        601 South Figueroa Street, Suite 3700
 4      Los Angeles, CA 90017-5556
        Telephone: 213.892.7900
 5      Facsimile: 213.892.7999
 6      Attorneys for Defendant
        STATE FARM GENERAL INSURANCE
 7      COMPANY
 8
                                   UNITED STATES DISTRICT COURT
 9
                                 CENTRAL DISTRICT OF CALIFORNIA
10
11      SHANNEN DOHERTY,                                 Case No. 2:19-cv-01963-JFW-PLA
12                         Plaintiff,                    [State Court Case No. 19SMCV00288]
13              vs.
                                      DECLARATION OF BRIAN P.
14      STATE FARM GENERAL            DALY, CIH, P.E., IN SUPPORT OF
        INSURANCE COMPANY, and DOES 1 DEFENDANT STATE FARM
15      through 10, inclusive,        GENERAL INSURANCE
                                      COMPANY’S OPPOSITION TO
16                   Defendant.       PLAINTIFF’S JOINT MOTION IN
                                      LIMINE NO. 2 TO EXCLUDE
17                                    CERTAIN TESTIMONY OF BRIAN
                                      P. DALY AND RELATED
18                                    EVIDENCE
19
20                                                       Pre-Trial Conference: 2/21/2020
                                                         MIL Hearing Date:     2/28/2020
21                                                       Trial Date:           3/3/2020
22
23
24                           DECLARATION OF BRIAN P. DALY, CIH, P.E.

25              I, Brian P. Daly, CIH, P.E., do hereby declare as follows:
26              1.         I am an industrial hygienist with Hygiene Technologies International,
27      Inc. (“Hygiene Tech”). I am certified by the American Board of Industrial Hygiene
28      in the comprehensive practice of industrial hygiene. I am also registered as a
                                                        1
        LEGAL\44815778\1
     Case 2:19-cv-01963-MCS-PLA Document 173-3 Filed 11/06/20 Page 3 of 6 Page ID
                                      #:6947


 1      Professional Engineer with the State of California. I have nearly 40 years of
 2      experience assessing health hazards, including those posed by fires, sewage, mold
 3      and other fungi, and varying chemical and other biological contaminants in domestic
 4      environments and industrial workplaces, and in non-industrial settings, such as in
 5      homes, office buildings, theatres, airports, and other public buildings.
 6              2.         As part of my retention regarding the above-referenced lawsuit, I
 7      reviewed, in pertinent part, Ninyo & Moore’s report entitled Wildfire Smoke Impact
 8      Assessment; Ninyo & Moore’s handwritten notes; Ninyo & Moore letter dated May
 9      14, 2019; KCE Matrix’s Report; State Farm’s claim file; Plaintiff’s Rebuttal Expert
10      Disclosure pursuant to Federal Rule of Civil Procedure 26(a)(2); the depositions of
11      Aram Kaloustian and Ian Spiszman; and the Declaration of Ian Spiszman in support
12      of Joint Motion in Limine No. 2.
13              3.         On December 11, 2019, I visited the subject property for the purpose of
14      conducting a limited carbonaceous particulate assessment survey. The primary
15      objective of the inspection was to assess the presence or absence of combustion
16      byproducts from non-solvent fuel sources—specifically char particles, ash, and
17      presumptive soot on various hard surfaces, both indoors and outdoors, such as floors,
18      walls, backsplashes, sliding glass door tracks, furniture, electronics, recessed
19      lighting, and artwork and decoration; along with soft goods such as upholstered
20      furniture and clothing. During my December 11 site inspection, I obtained 46
21      surface samples by tape-life technique from various surfaces and areas around the
22      subject property to determine combustion byproduct levels so that Hygiene Tech
23      could compare more current data to those generated by other consultants that
24      performed post-Woolsey Fire assessment surveys at the subject property. Further,
25      although Mr. Spizman criticizes “tape-lift sampling” on the hardwood floors, this
26      argument fails because the tape-lift materials were, in fact, fully placed within the
27      grooves of the hardwood floor surface and at the joints between floorboards. In
28      other words, during such sampling , no so-called voids were missed. Further, any
                                                        2
        LEGAL\44815778\1
     Case 2:19-cv-01963-MCS-PLA Document 173-3 Filed 11/06/20 Page 4 of 6 Page ID
                                      #:6948


 1      “small, light-weight particles” that may renter the air would have easily been trapped
 2      by tape-sampling technique. During the survey on December 11, 2019, multiple
 3      tape-lift sample data showed the presence of carbonaceous particulate that were
 4      suggestive that a brushfire was a potential source of that particulate; however, of the
 5      seven hardwood flooring samples that were collected and analyzed, six showed no
 6      carbonaceous particulate whatsoever and one showed a background level of char
 7      with no soot-like fine particles and no ash whatsoever. These data convincingly
 8      show no measurable effect to that hardwood floor from a brushfire and, in fact, those
 9      data indicate that the hardwood floor was at the time in no need of special handling
10      or housekeeping. Comparable results were recorded using the same sample
11      collection and analytical procedures involving many other items in the subject home,
12      including clothing, dressers and other furniture, linens and other soft goods, artwork
13      and collectables, backsplashes, and recessed light fixtures—all of which appeared
14      unaffected by soot, char, and ash and all of which were shown analytically to be
15      unaffected by brushfire effluent exposure.
16              4.         Further, with respect to soft goods, tape-lift sampling is equally reliable
17      and an accepted method of sampling in the industry. Plaintiff argues that tape-lift
18      sampling is an ineffective sampling method to use with respect to soft goods such as
19      clothing and upholstered furniture. Plaintiff argues that soot, char, and ash from a
20      brushfire may enter the weave of fabric of clothing and may enter the cushions and
21      other interior areas of upholstered furniture such that if a tape-lift sample is collected
22      from the surface of such articles, the assessor may not detect brushfire remnants that
23      are contained within. This theory fails. First consider that upholstered furniture is
24      upholstered in such a way to prevent particulate from penetrating through the
25      upholstery (in either direction). So, if furniture at the Doherty residence was
26      brushfire effluent-affected, odors would have been detected, or visual evidence of
27      soot, char, and ash would have been seen, or analytical data showing the presence of
28      carbonaceous debris in above-background levels would have been detected.
                                                          3
        LEGAL\44815778\1
     Case 2:19-cv-01963-MCS-PLA Document 173-3 Filed 11/06/20 Page 5 of 6 Page ID
                                      #:6949


 1      Likewise, if clothing at the Doherty residence was brushfire effluent-affected, odors
 2      would have been detected, or visual evidence of soot, char, and ash would have been
 3      seen, or analytical data showing the presence of carbonaceous debris in above-
 4      background levels would have been detected. In fact, no such evidence was found—
 5      no odors, no visual signs and no above-background carbonaceous particulate data—
 6      were detected on any item of clothing, bedding, or any furniture in that home.
 7              5.         It is important to note that industrial hygienists will collect samples
 8      using either the tape-lift or micro-vacuum (“micro-vac”) methods—neither of which
 9      is necessarily preferred over the other—and both are preferred over swab sampling.
10      During my nearly 40 years of experience, and based upon my education and training,
11      tape-lift and micro-vac do not produce different types of results. Both techniques are
12      reliable techniques in the industry in order to assess the presence or absence of
13      combustion byproducts from non-solvent fuel sources. Tape-lift technique is not
14      novel in the industrial hygiene industry, and it is widely accepted and widely used in
15      the industry. In sum, tape-lift technique provides reliable and accurate results—even
16      in uneven and irregular surfaces, such as the hardwood floor of the subject property.
17      Further, tape-lift technique provides reliable and accurate results with respect to soft
18      goods such as upholstered furniture and clothing, based upon my education, training,
19      and experience. Further, among the leading laboratories in the industry that perform
20      char, ash, and presumptive soot analyses— including EAA, Eurofins EMLab P&K,
21      and EMSL—all recognize the value of collecting such samples using the tape-lift
22      method, and all indicate so in their literature and on their websites. In fact, use of
23      tape-lift methods allows the microscopist to analyze such samples with fewer
24      preparation steps, thereby reducing the potential for sample loss or counting errors.
25      To wit, use of the tape-lift methodologies is generally considered in the industrial
26      hygiene community as the “preferred method” because it is highly reliable, it clearly
27      captures all perceptible carbonaceous debris from surfaces with ease, and it renders
28      more accurate and reproducible results. Indeed, HygieneTech has used the tape-lift
                                                          4
        LEGAL\44815778\1
     Case 2:19-cv-01963-MCS-PLA Document 173-3 Filed 11/06/20 Page 6 of 6 Page ID
                                      #:6950


 1      methodology sample collection method for over two decades and HygieneTech is
 2      aware of the use of that sample collection technology by KCE Matrix and many
 3      other consultants.
 4              6.         After obtaining the samples from the subject property, I provided the 46
 5      tape-lift samples to an outside, independent laboratory for analysis—namely EAA.
 6      The laboratory used polarized light microscopy (“PLM”) and epi-Reflected Light
 7      Microscopy (“RLM”), or equivalent, to provide its analytical data. Following receipt
 8      of the analytical data, I began the process of evaluating background levels of char,
 9      ash, and presumptive soot, which can then be later used to, in part, establish
10      “clearance guidelines” and to provide recommendations regarding the appropriate
11      method of remediation. The aforementioned process and the analytical data received
12      from the outside, independent laboratory are relied upon by experts in the field of
13      industrial hygiene in order to provide their findings and recommendations. In fact,
14      this same process and method of providing tape-lift samples to an outside,
15      independent laboratory was done by plaintiff’s retained consultant, KCE Matrix, Inc.
16      In short, the laboratory results/data are of a type reasonably relied on by experts in
17      the field of industrial hygiene in order to assess the presence or absence of
18      combustion byproducts from non-solvent fuel sources—specifically char
19      particulates, ash, and presumptive soot.
20              I declare under penalty of perjury under the laws of the United States that the
21      foregoing is true and correct, and that this declaration was executed on this 11th day
22      of February 2020 at Los Angeles, California.
23
24
25
26
27                                                 Brian P. Daly, CIH, P.E.
28
                                                        5
        LEGAL\44815778\1
